Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 06/01/21.  Claims 1 – 20 has been examined and is pending. 
Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11029941. Although the claims at issue are not identical, they are not patentably distinct from each other because teach identical embodiments as parent case and are merely just a modification thereof. See table below for mapping. 
17/337807
16887584
a housing;  
[AltContent: arrow]a control module that programmably controls an operation process of the electrical device; and 
a communication module; 
[AltContent: arrow]wherein the communication module comprises a wireless communication module to wirelessly communicate with an external device to receive an upgrade file from the external device and a storage module to store the upgrade file from the external device, the upgrade file comprises an upgrade program for updating a program of the control module, and the communication module is configured to receive the upgrade file from the external device through the wireless communication module, store the upgrade file in the storage module, and send the upgrade file to the [AltContent: arrow]control module to update the program of the control module in a preset condition.
a housing; 
at least one adapter interface formed on a surface of the housing to detachably mount one or more battery packs to the at least one adapter interface, wherein the battery pack is operable to supply power to a hand-held, power tool or a garden tool; and a control module that programmably controls an operation process of the electrical device; wherein the electrical device further comprises a communication module, and the communication module comprises: 
a wireless communication module to wirelessly communicate with an external device to receive an upgrade file from the external device; and a storage module to store the upgrade file from an external device, the upgrade file comprises an upgrade program for updating a program of the control module; wherein the communication module is configured to receive the upgrade file from an external device through the wireless communication module, store the upgrade file in the storage module, and send the upgrade file to the control module to update the program of the control module in preset condition; and wherein the electrical device is a portable power supply device, the portable power supply device further comprises an inverter module, the inverter module comprises an inverter for converting the direct current outputted by the battery pack into alternating current, and the inverter module is electrically connected to the control module and is at least partially under the control of the control module.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s)s 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla US 20190265884 A1. 

Regarding claims 1, 10 and 14, an electrical device, comprising: 
a housing (FIG. 1 and all associated parts/text);  
a control module that programmably controls an operation process of the electrical device; (FIG2. See control interface) and 
a communication module (For custom interface See FIG. 5 and FIG. 6, as well as network/Cloud); 
wherein the communication module comprises a wireless communication module to wirelessly communicate with an external device to receive an upgrade file from the external device and a storage module to store the upgrade file from the external device, the upgrade file comprises an upgrade program for updating a program of the control module, and the communication module is configured to receive the upgrade file from the external device through the wireless communication module, store the upgrade file in the storage module, and send the upgrade file to the control module to update the program of the control module in a preset condition [0010 – 0015, shows interface, storage device, communication, wireless transfer, cloud interface also see FIG 1 – 6 and all associated text. Plain language of claims is broad enough interpret to be a similar configuration]. 

Regarding claims 2 and 15, the electrical device of claim 1, wherein the preset condition comprises the communication module receiving an upgrade request from the control module (FIG.7 and all associated text see, module, custom interface, mobile device and car console).

Regarding claims 3, 12 and 16, the electrical device of claim 2, wherein the upgrade file has a program end flag and the control module sends the upgrade request to the communication module when the program end flag is not received [0164, see invoke and stored functions and also see requested response, and restriction regarding update].

Regarding claims 4, 13 and 17, the electrical device of claim 1, wherein the preset condition comprises the communication module receiving an upgrade request from an external device [FIG.7, mobile device] .

Regarding claims 5 and 18, the electrical device of claim 1, wherein the wireless communication module comprises a WIFI module and/or a Bluetooth module [0183, see WIFI, Bluetooth and NFC].

Regarding claims 6 and 19, the electrical device of claim 1, wherein the control module comprises a first storage module, the first storage module storing a first partial program and a second partial program, and the first partial program is executable by the control module to update the second partial program [0067, shows transfer either entirely or partially and also see customizing, Examiner interprets this to be equivalent functionality].

Regarding claims 7 and 20, the electrical device of claim 1, wherein the electrical device further comprises a data bus and the control module is connected to the communication module via the data bus [FIG.200 shows custom interface 200 connecting to Cloud 120, Examiner interprets the configuration by default to have a databus as its very common in most Device configurations involving data transfer]. 

Regarding claim 8, the electrical device of claim 1, wherein the control module has a first identifier that is unique amongst other control modules [0086, shows saving identifier information].

Regarding claim 9, the electrical device of claim 8, wherein the upgrade file comprises a second identifier that matches the first identifier of the control module [0086]. 

Regarding Claim 11, the program update method of claim 10, wherein, when the communication module receives an upgrade request from the control module, the communication module sends the upgrade file to the control module [0009, shows receiving request].


Correspondence Information
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192